Argued October 20, 1924.
Appellant was convicted with appellant in No. 80, April Term, 1925, (Com. v. Neff), in which an opinion *Page 254 
has this day been filed affirming the conviction. The record shows that appellant was seen in the parade described in the evidence at a time when there was no disorder of any kind; but the evidence does not connect him with the offenses of which he was convicted; we must therefore sustain his appeal.
Judgment reversed and record remitted with instructions to discharge appellant.